Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12 in the reply filed 02/14/2022 is acknowledged.  Claims 13-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: METHOD FOR SIMULTANEOUS TRANSPORT OF WORKPIECES AND WORKERS.

Claim Objections
Claims 1-12 objected to because of the following informalities:  
In claim 1, line 8, the limitation “a control device for controlling the vehicles” should be amended to - - a control device for controlling the plurality of vehicles - -.
In claim 1, line 11, the limitation “sequences of processing stations” should be amended to - - sequences of the processing stations - -.
The conveyor system according to claim - -.
Claim 3, lines 2, the limitation “with which each vehcile” should be amended to - -  with which each  vehicle - -.
In claim 12, line 2, the limitation “the subunits” should be amended to - - the plurality of subunits - -.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 3 recites “a plurality of vehicles” while line 4 recites “the respective vehicle” and line 5 recites “other vehicles” which are confusing.  It is unclear as if other vehicles is referring back to already recited plurality of vehicles or to some other additional vehicles of the conveyor system.
Claim 4 recites the limitation of “detect the presence of a worker on the respective platform” while claim 5 which depends on claim 4 recites the limitation of 
	Claims 9 and 10 recites the limitation “a processing station” in line 4 of claim 9 and lines 3-4 of claim 10 which is confusing and unclear if these are additional processing stations or they are part of the already recited “a plurality of processing stations” in claim 1.
Furthermore, claim 10, lines 2-3 recites the limitation “accessible to a worker located on the assembly platform” which is unclear which assembly platform is being referred to.  It seems that the claim has to be amended to further recite that the claimed assembly platform is the respective assembly platform of the at least one vehicle of the plurality of the vehicles.
The term “at least substantially” in claim 12 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how to ascertain the freely walked on and substantially freely walked on by the workers on the recited platform.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kilibarda (US 20110099788A1).
As applied to claim 1, Kilibarda teaches a conveyor system for the simultaneous transport of workpieces and workers, comprising a plurality of vehicles (final assembly machine 300) each having a workpiece mount, an assembly platform (306) which can be walked on by workers, and a drive configured to drive the respective vehicle independently of other vehicles of the conveyor system, a plurality of processing stations (build stations, paragraph [0084]) configured to perform different processing steps, and with a control device for controlling the vehicles, wherein the control device (paragraphs [0062], [0085]) is configured to control the plurality of vehicles such that the plurality of vehicles individually travel different sequences of processing stations depending on a workpiece being transported (paragraphs [0062], [0067], [0070], [0072], [0075], [0084], [0085] and [0090], Figs. 9-16).

	As applied to claim 2, Kilibarda teaches the invention cited including a conveyor system wherein at least some of the plurality of processing stations are arranged such that they can only be approached by the plurality of vehicles by traveling sideways or 

As applied to claim 3, Kilibarda teaches the invention cited including a conveyor system wherein the plurality of vehicles (300) each have an omnidirectional drive with which each vehicle can drive in any direction from a standstill (independent automated guided vehicle, paragraph [0012], paragraph [0070], claim 8).

As applied to claim 10, Kilibarda teaches the invention cited including a conveyor system wherein at least one vehicle from the plurality of vehicles has an input device which is accessible to a worker located on the assembly platform and via which the worker can specify to the control device a processing station which the at least one vehicle still has to approach (paragraph [0045], Figs. 13, 14, paragraph [0062], Figs. 5 and 8).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kilibarda (US 20110099788A1) in view of Steinhage et al. (US 20090115610A1).
As applied to claims 4-6, Kilibarda teaches the invention cited including a conveyor system with a plurality of vehicles each having a respective platform which can be walked on by workers but does not explicitly teach wherein the plurality of vehicles each have a detection device configured to detect the presence of a worker on the respective assembly platform (as in claim 4), the location of the worker on the respective assembly platform (as in claim 5) and a location resolution of at least 50 cm (as in claim 6).
Steinhage et al. teach a sensor/actuator arrangement and a method for locating and guiding moving objects and/or people using a sensor/actuator arrangement (paragraph [0001]).  Steinhage et al. further teach that the combination with the active sensor system allows a person or a vehicle coming around the corner of a building to be taken into account by the system already such that approaching vehicles can be slowed down without the need for visual contact (paragraphs [0069], [0130], Fig. 4).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a detection device in vehicles of Kilibarda, as taught by Steinhage et al., as an effective means of detecting the presence and location (as far as 

As applied to claim 8, Kilibarda as modified by Steinhage et al. teaches the invention cited including a conveyor system with a plurality of vehicles each having a respective platform which can be walked on by workers and wherein the plurality of vehicles each have a detection device configured to detect the presence of a worker on the respective assembly platform.  Steinhage et al. further teach that the detection devices (400) comprise a touch-sensitive floor covering (450, Fig. 4) which covers at least part of the respective assembly platform (paragraphs [0115], [0116]).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kilibarda (US 20110099788A1) in view of Steinhage et al. (US 20090115610A1) as applied to claim 4 above, and further in view of Boesen (US 10,040,423).
As applied to claim 7, Kilibarda as modified by Steinhage et al. teaches the invention cited including the detection devices but does not explicitly teach wherein each of the detection devices comprise an identification element to be worn by the worker and a reading device arranged on the vehicle and configured to read information stored on the identification element contactlessly.
Boesen teaches a system which includes a vehicle, the vehicle comprising a control system and a wireless transceiver operatively connected to the control system. The control system is configured to wirelessly communicate with a wearable device worn by a user using the wireless transceiver. The control system is configured to .

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kilibarda (US 20110099788A1).
As applied to claim 9, Kilibarda teaches the invention cited including the conveyor system with a plurality of independently driven vehicles and a control device wherein the control device is configured to control the plurality of vehicles such that the plurality of vehicles individually travel different sequences of processing stations depending on a workpiece being transported.
As such, since the controller of Kilibarda is configured to independently control the movement of each of the plurality of vehicles, then it would have been obvious to one of ordinary skill in the art at the time the invention was filed to further configure the controller of Kilibarda to control the plurality of vehicles such that a first vehicle from the plurality of vehicles overtakes a second vehicle from the plurality of vehicles while the .

Allowable Subject Matter
Claims 11 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARANG AFZALI whose telephone number is (571)272-8412. The examiner can normally be reached M-F 7 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        03/11/2022